4 | Case 9:20-cv-00128-DNH-DJS Document 9 Filed 04/02/20 -Rage-t fifi Ni. oF NY

 
      

 

jun ITED STATES DisyRictT CovrRT_
“Nok THERN DistAicT OF NEW YORK
J ee oe ei a =-X
oe “| Lorenza face se Sigil. Dok ont#4:20 CO-G-O 1
se a Piao me

AT. OCLOCK__
| Jotun M_Domurad, Clerk - Syracuse

 

   

‘fates a ee Bake:
ie BC omen aku. Supervignon New Yok, / Shey Teal Domne
> eon) Te
MAT, i ee =
We.o. Stl, Db
- indie vor 4a ‘Gack eal cal capaci) —
intial ete ia. Tkendents. colieaties

 

rea 1S oni grt ade ion Tet by \ ieee: CrlanBeRs,
la ee under dz ae, G. 8 iat a
es ! ~ alleging Neo)’ gence, Delibiate a A ecenes, ond Fareseecbi —

 

hn alae Poe en to Phe United aun
-| Cention Sen E,  cccam es ee ca ames ee A ee

. I 7 5 ies out ata eae rules. ec Moecplaic¥ Sa" lates =
tek M aoletion. ot Trader a\_constiyol ona) Crairts under 4 US 5...

 
Case 9:20-cv-00128-DNH-DJS Document 9 Filed 04/02/20 Page 2 of 7

| 438 1331 (a) and Ja43,_

se ia. “Tre. court has Hv pplementell jpoisdictian over the plaintiffs
__|latete lew tock clots under c28 USC. g ER icnkcccidinlescatinietie

AS, The. plaiatft, LokeWzo CHamBeERS Was incarcerated —
+ at 6 | , atoa- Lad nite it - during the events
—_| deserbed_ia this complascrt ,

Be Seema lei ON ae cleat! Ceara acid

ae Comunity Supervisioa_is the. halding agency st plainbi
__Kesponeible Yor plainhl¥s cootiaved stseky.D2O.0.C5
—Lorales & doy Acare +o sckeguacd iomotes, even stom
—_ctHacks by Sellow lametes,

cat 3) Deteodents, Lar Masmn 5. Lor ket cod. C0,
| Seti td Dy ce. employed oc Chinton Correctional Feclity
cad Neve a cespodeibby to protect iamotes Fran assault
ick Nelle tiger especially mhea he esseult is
Moreseeable and could have been nrevented w the Proper
i} steps were 4Xen, fail

'b) Ail the. defendants. have. ached ond continue to act, under

aeT Color ot Ste lew ct cll Vuaes televan +0 Ynis complausy.
Case 9:20-cv-00128-DNH-DJS Document9 Filed 04/02/20 Page 3 of 7

e \ Poets

| 1) Mies att asia allegations x mirongalaing neghgence, |
- cle Liberete sel: iota Sige toreseeobi\ 4b ayery whele he. :
LWasS i acarcersted oat Chabon Co meckional Facility. Wate Massing

| : ‘tacts ace set Forth os allegeol by plasattt

|| 8.) on Jone. |Z, ZO17, Chambers was on his wiay beck +2 Phe :
ib look f Pom Chom mnen he was. Cust bu an unknown iomete aa
___ this Ciglat clnee¥., Plant? was tected Fac head AQyurys atid Pre ,
cut te his face, Thereafter, plaintill spent tuo days in” mental

= ie) On Dore \4, 2017, Chambers was tetorned +o 'o regula.
‘cell black jastecel of <a. protect ve custody Ode, as. required pec
_stede ol rective. ay time ca inmate is senously 3 Qyared _ by QO
— jun Xmen wamate, Leder the some clay, plaiatitt WIGS _AGCs0 ce
Lassoulted _by @actaer vakaowin innate and sustained yet another
—_Jeot te his Cigltt Toreacm as well as Knee. LAYOCYs-

___ 0) At sa,and be¥ore beta cescults on plainttt, Plaiahte
—_|iwos o Known member ¥ woe. Ceips: a-well established gan ae
pate in Prison aad out oF prs, Members ot the Coips" jn a
ses New York Department ot Comections end Communrty Supervise
a. enemus 6 Phe _Cval gengy; ne’ Bloods” who oot Number

| st I ihe "Ce og 10 ro. Members of Pe Crips’ ace consteathy
a SFT | tocgehed tec assault by tal gang members and ave a hard

— Hime surviving ia Gensel. Pepsledion. er
Case 9:20-cv-00128-DNH-DJS Document 9 Filed 04/02/20 Page 4 of 7

‘ ; ae
Ht iL Jr iS Common Practice tac Ceip members who are

Kosma by D.O.0.C.S tabe placel ia protective custedy or
! savdlyatecy pratective custediy. To po beet the. saoacte. deo

a: as de ale being a avembec ot the “Gage:

112) On both Done 12,2017 aig Jone 14, 2017 Dleindf? :
LNCS already labeled a Koon member ot Phe "Crips and ues
110 the. Computer clot beak,

BSS bo “Tiong Teed Ss 50S. sas oe,

cst cesPaading arncer to He Fest incident where
i} Plovakt MCS pe Yed anel out on hos eheel, wring yhe

__ Lock Wash directly cvter toe incident Debeadant Smith, D.

Ux 7

Lasted DERE VAT | heanbers why heol been cut and nics
Holel by Plaicttt "he mes. Kaan Cry and wi releliated on.

il Although Delendan} Smith, ID, weote the ebiscipli nary Ceport
regecding Pre Vest essen tk oF plo.ottt he never meakenecl
Loc reported cd heen inkarmed the asscult an plaintilt Wed
doe to bis Mare, AX \akians.

  

4) On Jone \2, ZO17 Pete nil) LT D.Mason bICS, sail a

| Memoranclam by Sai wre aur rer tt ong dhe Hest

! asset ‘ The fecovery or mecpon Usecl on nats
the assault aac Whe senerrty x te wqyorys Dl cali

| sustained, however Daxendeak LID. Mason Yaled eee

1 News York Pil hi SE coche by aot placing Plaol iP ia

| involuat el prot ective custody otter CANIN, ne Memoreadun
sent by Sed. Stags and instead placed Plankth back
Case 9:20-cv-00128-DNH-DJS Document 9 Filed 04/02/20 Page 5 of 7

os epulatian whece hed gost sustelo ent ees qyaeys
OF De mace ee Vlosan would have properly

“investigated the Dot \acident he wauld x aliscoverect Pind
LWaAL < Kaouio Mee ber of the "Crys by simpli ceveiniing the

if Plat atitts CeLE history on the New Vor D0.c.O8 dager Pick
i banlaad could have prevented. p lentil? From belag eut Zcleys later.

\ IS.) Deleadoat er: Nv) illee wos rhe hearine Ovicer ot ‘
|] Plante heaciag_wnere he wed Pink tt bred a
about p) aintiih 2! s Vetions cod cecieved Gpvreckinn Seen
\ Plein}? Vne he wes Wack a Known member oY Phe —

\ “Crips” yet failed to roneeectel eats Foe provectiye

ll custody anol in Lt penikhed Plot oe ee ey, ee
|| Wene \Z, 20.7 Be be _grving plaiahlt 20 dai Keeplock

\ p or ddbeadiing eae oshile being eseultedd ee

ie) Deedee, News York Depertonem of peels and

1 Coomnsaity SuperisioN Koes Plesatif? WES 6 Kain menbes
, lat the gpg "Cops. ond even afar = eut of Sane |Z, ZT

cod Knowing she Tarled +o protect and ected aiYh :
Ihde) berate. ence. buy slowing Paint A te remain In

ee Dopel Per a0 ur wnere he cs Vadsed th Knoun_enem >

Ont Bld’ causing Pind) tbe asseubed ancl cot pe?

EC OA Jone id zo) Re
—o Laer, sae mana ated_ptuleclive cashed by Mew) | hook
BN7 LDPOC.C.$ becarse ht Vie glitter tn tiie, Colas
— Dekenclents Kaew tie bekare beth Dune 1A end Done If

  
Case 9:20-cv-00128-DNH-DJS Document 9 Filed 04/02/20 Page 6 of 7

nl oe bok Xet\ed +h peg oo AYE Cag ag hic
a if eadure. SCOLs ON Ais. body a jue oe clays ter Jone (2017
Plc\ lent i pres cyt yet agen. i. Leng, fc N —

Ragas aD custody,
| Rebel Prouested

laurie prank C wc thet 4 ae one Phe.
- Palle K. eles. ,

ep

    

Acme Cc declecctory ee stating thet :

wi The fh ud abuse. a Prep er cesulting
Pee. - 66 ey, ale), oo. ida: De gad
ee to protect Viol Sui za Dla: othke fre Yks. vnder
the Exit Amendment. om he Doirted States

: Cons Soha,

2 Deda Seth Pal ey ies leona
7 Fret h been sates pasta 12 date heh Lette a
Phat he NSS ie ene. * Kae Cry! ea natal Ba '

iadli ae on Dkaden pack gar (es oY 3 ra) pkiotlt

beta biicn diets later, Vialetiag.p leinttle
Sn onder the Ejath Dect’ to the Unitecd Stedes

Coast i tution. 2

=

+4

bt7 | B, A ward coenpenscdory clases athe Pllassiag osaouc
9:20-cv-00128-DNH-DJS Document9 Filed 04/02/20 Page 7 of 7

jootly and severally agcans) bE dat,

\

af)

oe ee
F

 

 

< D,d00 a, bf MNES CCS, iv an
L

 

 

 

 

 

 

 
